OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response 10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 13)* Torvec, Inc. (Name of Issuer) $.01 Par Value Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) þ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1 NAMES OF REPORTING PERSONS Keith E. Gleasman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 5 SOLE VOTING POWER 4,886,430 (1) NUMBER OF SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 5,503,241 (2) EACH REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH: 4,886,430 (1) 8 SHARED DISPOSITIVE POWER 5,503,241 (2) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 22.72% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) Individual (1) Includes 31,818 shares which may be purchased through exercise of ten year options granted on January 5, 2004 at $ 5.00 per share. (2) Includes 5,503,241 shares held indirectly by Mr. Gleasman as trustee of certain family trusts and as the executor for the estate of James Gleasman 2 SCHEDULE 13G/A Item 1(a) Torvec Inc. Item 1(b) 1999 Mount Read Blvd, Building 3 Rochester, NY 14615 Item 2(a) Keith E. Gleasman Item 2(b) 1999 Mount Read Blvd, Building 3 Rochester, NY 14615 Item 2(c) United States Item 2(d) $.01 Par Value Common Item 2(e) Item 3 Reporting Person. Item 4 22.72% 4,886,430 (1) (1) Includes 31,818 shares which may be purchased through exercise of ten year options granted on January 5, 2004 at $5.00 per share. 5,503,241 (2) (2) Includes 5,503,241 shares held indirectly by Mr. Gleasman as trustee of certain family trusts and as the executor for the estate of James Gleasman 4,886,430 (1) 5,503,241 (2) Item 5 Ownership of Five Percent or Less of a Class. Item 6 Ownership of More Than Five Percent on Behalf of Another Person. Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported On by the Parent Holding Company. Item 8 Identification and Classification of Members of the Group. Item 9 Notice of Dissolution of Group. Item 10 Certification. 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: January 30, 2012 By: /s/ Keith E. Gleasman Name: Keith E. Gleasman Title: President 4
